                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DANIEL SPARROW,

               Plaintiff,
                                                     Case No. 1:18-cv-1068
v.
                                                     HONORABLE PAUL L. MALONEY
DAVE BOONE, ROB SYPIEN, and
CITY OF ROOSEVELT PARK,

            Defendants,
_______________________________/

                                          JUDGMENT


       Pursuant to Plaintiff's Notice of Acceptance of Defendants' Rule 68 Offer of Judgment,

JUDGMENT is hereby entered in favor of Plaintiff and against the Defendants in the amount of

$7,500.00, including attorney fees and costs accrued to date.



Date: August 7, 2019                                  /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
